DETAILED ACTION

1.	This office action is a response to the Application/Control Number: 16/277,876 filed 02/15/2019.

Claims Status
2.	This office action is based upon claims received on 01/13/2021, which replace all prior submitted versions of the claims.
- Claims 1, 17, and 19 have been amended.
- Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
4.            The information disclosure statement (IDS) submitted on 10/19/2020 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.


Response to Remarks/Arguments
5.           Applicant's remarks & arguments, see page 9-14, filed 01/13/2021, with respect to Remarks, Claims 1-5, 7, 17, 19, have been fully considered and are persuasive. The rejection of Claims 1-20, has been withdrawn.


Allowable Subject Matter
6.	In the application filed on 01/13/2021, Claims 1-20 are allowed.  The following is an Examiner's statement of reasons for allowance: An updated search has been performed, and the claims are allowable over the prior arts of record since the prior art of record does not reasonably teach, suggest or render obvious the claimed limitations as detailed on their entirety, i.e.,  
 	For Claim 1, in conjunction with other recited Claim 1 limitations:
the second path data representing a modified configuration of the components of the multistage interconnection network to provide the traffic paths and test paths through the multistage interconnection network to facilitate identification of without use of test signals;

For Claim 17, in conjunction with other recited Claim 17 limitations:
the second path data representing a modified configuration of the components of the multistage interconnection network to provide the traffic paths and test paths through the multistage interconnection network to facilitate identification ofwithout use of test signals; 

For Claim 19, in conjunction with other recited Claim 19 limitations:
the second path data representing a modified configuration of the components of the multistage interconnection network to provide the traffic paths and test paths through the multistage interconnection network to facilitate identification ofwithout use of test signals;

7.	Note that the closest prior art found is as follows: 
(a) Deguchi (US-20090323522-A1), which is directed generally to a method and apparatus for setting up an alternate path on a communication network in which a path for transferring data is generated by using label switching, discloses: 
a communication system comprising a label switching network in which paths are generated and setup by nodes able to perform label switching, where a path determining apparatus obtains data indicating user traffic request through a communication system including a multistage interconnection network of label switching nodes, generates and sets up a path per path set-up request from a user for a connection, and upon failure detection, sets-up an alternate path to accommodate user request for a connection, and sends a message to another node for the alternate path initiation via another node of the multistage interconnection network of label switching nodes (FIG. 6 & ¶ 0067-0069; FIG. 9 & ¶0077; FIG. 9, FIG. 10, & ¶ 0096; FIG. 18 & ¶ 0118; FIG. 23 & FIG. 24,  ¶0133) ; 

(b) Otomo et. al. (US-20160182359-A1), which is directed towards a system, a node, a failure determining apparatus, a failure determining method, and a computer product, discloses: 
determination of a hop count by nodes within a multi hop communication via transmission of a registration request to the nodes, and transmission of data by a node within the multi hop communication via addition to the data of a hop count and the reference hop count, which is updated each time the data is transferred, whereby comparison of the actual hop count and the reference hop count in the transmitted data determines whether a node failure has occurred in a node group (FIG. 1 & ¶ 0050)

 Kaminski et. al. (US-20030063839-A1), which is directed to optical data networks, and more particularly relates to the utilization of a novel switch architecture to facilitate fault isolation to a specific switch module, discloses: 
a test via an injected test signal, which determines if a fault is due to a path selection in a first-stage switch by switching an input/output cross connection in the first-stage switch module, effecting routing the test signal through the impacted first stage switch, which is observed to see if the condition abates, to thereby determine the cause of the fault (FIG. 4, FIG. 5 ¶ 0049).

(d) Yadav et. al (US-20180131561-A1), which is directed to scalable detection and notification of fault in devices or networks that employ a multi-stage switch fabric, discloses: 
a switching system including a plurality of fabric endpoints, a multi-stage switching fabric with a plurality of fabric planes each having a plurality of stages, to switch data between the plurality of fabric endpoints, whereby a fabric endpoint of the fabric endpoints is configured to send a self-ping message to a switch of a first one of the stages within a first fabric plane of the plurality of fabric planes, the self-ping message destined for the fabric endpoint to be received within a predetermined time, to enable determination of a fault indication for the first fabric plane. (FIG. 5, FIG. 6 A-C ¶77-85))

(e) Wagh et. al (US-9985912-B1), which is directed to transferring cell transmit blocks through a switch fabric from an ingress port to output queues associated with egress ports, discloses: 
a switching system where a fault detection module determines a connectivity fault by determining that a self-ping cell sent was not received within an expected time, thereby declaring a connectivity fault after a number of consecutive such failures to receive a self-ping cell previously sent by fault detection module. (FIG. 2, Fig. 3, Fig. 4, Col 7 (lines 1-7), Col 8 (lines 33-40))


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALICK A SOHRAB whose telephone number is (571)272-4347.  The examiner can normally be reached on Mo-Fri 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/M.A.S./Examiner, Art Unit 2414                                                                                                                                                                                                        March 15, 2021



/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414